DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 08/24/2021 to claims 1, 9, and 11 have been acknowledged by the Examiner. Claims 7-8, 10, and 12 have been cancelled and no new claims have been added. Claims 13-26 remain withdrawn as they are claims of non-elected inventions.
Thus, claims 1-6, 9, and 11 will be further considered by the Examiner.
Response to Arguments
Applicant's arguments filed on 08/24/2021 regarding the prior art rejections have been fully considered but they are not persuasive. Amended independent claim 1 has been amended to include subject matter from the cancelled claims as well as additional limitations that were not presented in the original claims- specifically regarding the direction of the dragging of the dragging belt and the manner of adjustment of the belt. Thus, the claim rejection based on the prior art has been amended to include art to meet the amended claimed limitations and/or previously presented art has been further analyzed to meet the amended claimed limitations. Rejections for the dependent claims have also been amended based on the re-interpretation and examination of the independent claim, as well as the amendments made to the dependent claims themselves. 
Claim Objections
Claim 11 is objected to because of the following informalities:  
“two said fixed strips are present; two said adjustable strips are present” would read better as originally recited as “two of said at least one fixed strips are present; two of said at least one adjustable strips are present”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it recites “wherein said at least one fixed strip is inflexible… wherein said at least one adjustable strip is inflexible”. These limitations regarding the “inflexible” properties of the different strips are unclear and contradicting as it is not understood how the claimed strips are “inflexible”. In Figure 1, it is shown that fixed strips 12 are inserted into the holes of the fasteners 14 and adjustable strips 13 are inserted into the holes of its respective fasteners 14, wherein both strips must be at least partially flexible in order to attach to their respective fasteners as shown. In Figures 2-5, the strips are shown to be contoured to the torso of the user when the rib belt is applied, thus further making it unclear how the fixed and adjustable strips are “inflexible” as currently claimed (see attached Dictionary.com definition of the term). Based on the broadest reasonable interpretation of the claimed invention, the Examiner is understanding the limitations to read as “wherein said at least one fixed strip is flexible… wherein said at least one adjustable strip is flexible”. The claim will be further examined based on the interpretation as discussed above.
Regarding claim 9, it recites “further comprising two second fastening units, wherein the at least one fixed strip and the at least one adjustable strip are connected to 
Claims 2-6, 9, and 11 are also rejected based on their dependency off of 112b rejection claim 1 as discussed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Blurton (US 20130186410 A1) in view of Garth (US 20010008955 A1).
Regarding claim 1, Blurton teaches a rib belt (Abstract, Figure 1a- tissue retention system 100, which is capable of being used as a rib belt when applied to a user’s rib area; see MPEP 2114 for reference regarding intended use) comprising: a dragging belt having a belt body with two opposite ends (Figures 1a thru 4- tension member 104 of system 100 has an inherent belt body and is shown to have two opposite ends); and two patches (Figure 1a- anchor pad 102, [0055]- discusses the use of a second anchor pad); each one of the two patches having an adhesive face (Figure 1b- adhesive layer 107 of anchor pad 102 is shown to form an adhesive face, [0041]- discusses the adhesive layer 107 of the anchor pad 102), wherein the two patches are flexible ([0040]- “In one embodiment, the anchor pad 102 is at least partially flexible and conforms to contours of a patient's body shape. For example, the pad 102 is sufficiently flexible to conform about a patient's curved abdominal apron or along a patient's curved thigh.”) and configured to be attached to both sides of a fractured rib portion ([0040]- discusses that the anchor pad contours to the body surface of the patient, wherein it is understood that the specific system with the anchor pads are capable of being attached to sides of a fractured rib as intended; see MPEP 2114 for reference regarding intended use); and the dragging belt drags the two patches away along the direction parallel to the extension of the muscles from each other in a stretching manner, so as to resist a contracting force caused by muscle contraction (Figure 11- shows the directionality of the contrasting loads applied by both the tension member 104 
Blurton does not disclose at least one fixed strip connected to one of the two opposite ends of the belt body, wherein said at least one fixed strip is inflexible; at least one adjustable strip connected to the other one of the two opposite ends of the belt body through a first fastening unit and a corresponding hook-and-loop fastener, wherein said at least one adjustable strip is inflexible; two patches specifically respectively connected to the at least one fixed strip and the at least one adjustable strip; and adjusting the length of the at least one adjustable strip with the corresponding fastening unit and the corresponding hook-and-loop fastener. 
Garth teaches a belt (Abstract, Figure 1- invention 10) comprising at least one fixed strip connected to one of the two opposite ends of the belt body (Figure 1- retaining bands 68, 70 secured at their securing ends 72,74 to the right panel layer 38 of the right panel 12, [0038]), wherein said at least one fixed strip is inflexible (see 112b rejection above for claim interpretation; Figures 1 thru 3- shows retaining bands 68,70 applied in a contoured state against the user’s torso, thus understood to be flexible); at least one adjustable strip connected to the other one of the two opposite ends of the belt body (Figure 1- tightening strap 54 attached at a securing point 52 to the left body layer 36 of the left panel 16, [0035]) through a first fastening unit (Figures 10 thru 13- tightening strap 54 connected to tightening lever 82) and a corresponding hook-and-loop fastener (Figures 10 & 11- shows corresponding hook and loop material on corresponding surfaces of the tightening strap 54), wherein said at least 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the rib belt of Blurton to further include at least one fixed and adjustable strip attached to the two patches to function as instantly claimed as taught by Garth and further discussed above. A skilled artisan would have been motivated to modify the belt body to have at least one fixed strip and at least one adjustable strip attached to both the belt body and the two patches because Garth suggests that having these strips allows for proper/fitted attachment to a patient (Garth- [0035, 0038, 0041-0042]). A skilled artisan would also have a reasonable expectation to manufacture the rib belt with a dragging belt comprising of a belt body and two patches as disclosed by Blurton to have 
Regarding claim 2, Blurton as modified by Garth teaches the rib belt as claimed in claim 1 as discussed above. Blurton as modified by Garth further teaches wherein the two patches are detachably connected to the two opposite ends of the dragging belt (Blurton [0037]- discusses that the anchor pad 102 is attached to the patient’s skin and the tension member 104 releasably attaches to the anchor pad 102). 
Regarding claim 3, Blurton as modified by Garth teaches the rib belt as claimed in claim 2 as discussed above. Blurton as modified by Garth further teaches wherein each one of the two patches (Blurton Figure 4- anchor pads 102, [0058]- “Additional anchor pads (not shown) may be placed at additional locations on or about the patient. In some embodiments, the additional anchor pads may be disposed on the patient's shoulders. These additional anchor pads also serve to connect to the tension member 104 as described below.”) has a base material with flexibility (Blurton Figure 1b- attachment surface 108 of anchor pad 102, wherein the layer is understood to be flexible as it may take the shape of the areas of placement as shown in the later Figures, [0040]- “the anchor pad 102 is at least partially flexible and conforms to contours of a patient's body shape. For example, the pad 102 is sufficiently flexible to conform about a patient's curved abdominal apron or along a patient's curved thigh.”); and a reinforcing material connected to the base material (Blurton Figure 1b- pad body 106); and the adhesive face of the patch is disposed on the base material (Blurton Figure 1b- biocompatible adhesive layer 107).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blurton (US 20130186410 A1) in view of Garth (US 20010008955 A1), in further view of Bolla (US 20100081976 A1).
Regarding claim 4, Blurton as modified by Garth teaches the rib belt as claimed in claim 3 as discussed above. Blurton as modified by Garth further teaches the adhesive face of each of the two patches (Blurton Figure 1b- biocompatible adhesive layer 107).
Blurton as modified by Garth does not teach wherein the adhesive face is coated with an anti-inflammatory drug. Bolla teaches an adhesive face (Figure 1- adhesive layer 11) coated with an anti-inflammatory drug ([0037]- “impregnate parts of or the total adhesive layer 11 with a suitable pain killer”). Blurton as modified by Garth and Bolla are analogous because the combination and Bolla teach devices for attachment around the ribs comprising of an adhesive portion to attach onto the patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive face of the patches as taught by Blurton as modified by Garth to be coated in an anti-inflammatory drug as taught by Bolla. A skilled artisan would have been motivated to utilize an adhesive face coated with an anti-inflammatory drug because Bolla suggests that the application of an analgesic to the skin-facing areas of the adhesive layer controls the pain felt by a patient recovering from a rib fracture and aids in breathing better (Bolla- [0004, [0025]). A skilled artisan would also have a reasonable expectation to manufacture the adhesive face of the patches as taught by Blurton as modified by Garth to be coated with an anti-inflammatory drug because Bolla suggests that the application of an analgesic is conventional in devices for attachment around the ribs comprising of an adhesive portion to attached onto a patient that are analogous to Blurton as modified by Garth.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Blurton (US 20130186410 A1) in view of Garth (US 20010008955 A1), in further view of Carpenter (USPN 6338723 B2).
Regarding claim 5, Blurton as modified by Garth teaches the rib belt as claimed in claim 3 as discussed above. Blurton as modified by Garth teaches a base material with 
Blurton as modified by Garth does not teach wherein the base material has an identifying mark that is able to elongate with the base material. Carpenter teaches an elongate device (Abstract, Figure 3- compression device 1a) wherein there is a base material  that has an identifying mark that is able to elongate with the base material (Figure 3- band 2 with indicia 4, [Col 9, lines 40-54]- discusses that band 2 is substantially elastic and made of loop fabric such as Velcro, [Col 10, lines 6-33]- discusses that the interval 3 between the indicia 4 will elongate when the band 2 is tensioned). A person of ordinary skill would recognize that the Velcro material of the base material of Carpenter is analogous to the fastening material applied to the base material or attachment surface of the patches, such that the identifying marks may be placed on the base material of the patches as taught by Blurton as modified by Garth such that they elongate in a similar manner as taught by Carpenter. Thus, the claimed limitations are met as discussed. Blurton as modified by Garth and Carpenter are analogous because the combination and Carpenter both teach elongated devices that are capable of encircling the body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the base material as taught by Blurton as modified by Garth to specifically be an elastic Velcro material with an identifying mark that is able to elongate with the base material as taught by Carpenter. A skilled artisan would have been motivated to utilize a base material with an identifying mark that may elongate with the base material because Carpenter suggests that the distance between indicia indicates tension in the elastic material of the elastic band, which may yield a numerical value such 
Regarding claim 6, Blurton as modified by Garth and Carpenter teaches the rib belt as claimed in claim 5 as discussed above. Blurton as modified by Garth and Carpenter further teaches wherein the rib belt further has an indexing card (Carpenter Figure 8- card 7b) having a sheet (Carpenter [Col 11, lines 5-6]- “The card (7a-7c) is made from plastic, cardboard, or another sheet material and has two sides or faces (10a-10c)”); multiple labels of different lengths, the labels disposed on the sheet and representing multiple different tensions (Carpenter Figure 8- measurement scales 9b with a reference mark 11 and measurement marks 12b with different spacings, [Col 12, lines 27]- discusses the labeling of the card 7b); and multiple figures disposed on the sheet and respectively aside multiple labels, respectively denoting magnitudes of the multiple tensions (Carpenter Figure 8- measurement scales 9b  with a reference mark 11 and measurement marks 12b with different spacings with corresponding tension values in mmHg, [Col 12, lines 1-27]- discusses the markings of the cards in terms of values for tension applied to the device once applied).
Blurton as modified by Garth and Carpenter does not explicitly teach that the sheet is a transparent sheet. Carpenter specifically teaches wherein the sheet may be made of “plastic… or another sheet material” as recited above. A person of ordinary skill would have known that plastics- especially in the form of a sheet- may be transparent or an alternate transparent sheet material may be used in the indexing card of Carpenter as it is also known that having an indexing card that is transparent would make it easier to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the indexing card comprised of a sheet as taught by Blurton as modified by Garth and Carpenter to specifically be a transparent sheet as known as an obvious modification within the art. A skilled artisan would have been motivated to utilize a transparent sheet for the indexing card because it is known that having a transparent sheet would make comparing the indicia to the measurements of the indexing card easier for the user. A skilled artisan would also have a reasonable expectation to manufacture the indexing card of the rib belt as taught by Blurton as modified by Garth and Carpenter to be made of a transparent sheet because the specific use of a transparent sheet is known in the art to be conventional in elongated devices with indicia for application around the torso of the patient which are analogous to the instant invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blurton (US 20130186410 A1) in view of Garth (US 20010008955 A1), in further view of Fildan (US 20020077029 A1).
Regarding claim 9, Blurton as modified by Garth teaches the rib belt as claimed in claim 1. Blurton as modified by Garth further teaches further comprising two second fastening units (see 112b rejection above for claim interpretation; Garth Figures 1 and 12- either of attachment loops 56,58), wherein the at least one fixed strip and the at least one adjustable strip are connected to the respective one of the two patches through the respective second fastening units (see 112b rejection above for claim interpretation; see 
Blurton as modified by Garth does not teach each one of the two patches has at least one connecting hole; and each one of the two second fastening units has a hook connected to the at least one connecting hole of a patch that is connected to the fastening unit. Fildan teaches a hook that is part of a fastening unit (Figure 1- fastener 10 with hook formation 16, [0021]- discusses how the fastener functions and provides an example of application) wherein the hook is connected to at least one connecting hole of another material ([0002]- “a hook which is inserted through some opening in a garment”). A skilled artisan would recognize that the opening as taught by Fildan may be that of the patches as taught by Blurton as modified by Garth and wherein the fastening units of Garth may be modified to be the specific garment hook as taught by Fildan such that the hook of the garment hook would connect to at least one opening or connecting hole to the modified patches as discussed. Thus, the claimed limitations are met as discussed without modifying the overall function of the structure of the rib belt as only various attachments are taught. It is also noted that Blurton does teach the the patches may be attached using a variety of appropriate removable fastening means (Blurton- [0039]). Blurton as modified by Garth and Fildan are analogous because they both teach fasteners to be used in engagement with straps.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the patches and fastening units as taught by Blurton as modified by Garth to have a hook-type fastener to attach to at least one connecting hole or opening as taught by Fildan, wherein the connecting hole or opening may be formed on the two patches as taught by the combination of Blurton and Garth. A skilled artisan would have been motivated to utilize a hook-type fastener to be inserted into a connecting hole of another material because Fildan suggests that this type of fastening means has a .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blurton (US 20130186410 A1) in view of Garth (US 20010008955 A1), in further view of Ashbaugh (USPN 661022 B1).
Regarding claim 11, Blurton as modified by Garth teaches the rib belt as claimed in claim 1 as discussed above. Blurton as modified by Garth further teaches wherein two said fixed strips are present (Garth Figure 1- retaining bands 68,70); there is at least one adjustable strip (Garth Figure 1- tightening strap 54); and the adjustable strip has two hook-and-loop fasteners respectively disposed at two ends of the adjustable strip and being attachable to each other (See annotated Garth Figure 10 below, Garth [0041]-teaches how the ends of the tightening straps attach).
Blurton as modified by Garth does not teach wherein there are two said adjustable strips. Ashbaugh does teach torso brace (Figure 1- torso brace 10) wherein there are two of said at least one adjustable strips (Figure 2- straps 16, 22; [Col 2, lines 22-46]- the lengths of the straps may be adjustable to accommodate body size of patient). Blurton as modified by Garth and Ashbaugh are analogous because both the combination and Ashbaugh teach an a torso device which engages with the body using straps to further secure and adjust the device to the body of the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rib belt with one adjustable strip as taught .

    PNG
    media_image1.png
    353
    664
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040138599 A1 (Reinecke)- teaches a traction belt applied to the torso wherein there are two adjustable straps attached to each end of the belt body.
US 5954681 A (Brooks)- teaches a chest band with hook and hole engagements at the ends of the band body.
US 5709650 A (Colman)- teaches an orthopedic device with a patch with an hypoallergenic non-inflammatory adhesive.
US 5207635 A (Richards)- teaches an elongated orthopedic device with a main belt body and fastening strips attached to the ends of the fastening strips.
US 4995383 A (Andersson)- teaches a device with two adhesive skin anchors and a strip attached to both anchors to provide a fulling force to correct a user’s posture.
US 5690609 A (Heinze)- teaches an abdominal support with adhesive pads for a chest of a user and a belt connecting the pads.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        November 18, 2021

/KERI J NELSON/Primary Examiner, Art Unit 3786